Memorandum Opinion
The plaintiff was arrested by the Hillsborough County Sheriffs Department on a Governor’s warrant for extradition to the State of Florida on a drug charge. Gee RSA ch. 612. He challenged the attempted extradition by way of a habeas corpus petition. See Reeves v. Cox, 118 N.H. 271, 274, 885 A.2d 847, 850 (1978); RSA 612:10. At the hearing before the Superior Court (Pappagianis, J.), the officer who had seized thirty-three grams of cocaine from the plaintiff at the Palm Beach airport testified and identified the plaintiff. We find the evidence to have been sufficient for the court to conclude that the plaintiff was in fact the person sought, and therefore the writ was properly denied.

Affirmed.